DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Terminal Disclaimer
The terminal disclaimers filed on 11/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10522021, 10325471, and 10825316 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowability Withdrawn
The indicated allowability of claims 21-23 and 25-39 is withdrawn in view of the newly discovered reference(s) to Yildrim et al. (provided by Applicant’s IDS), Tran, and Osorio.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-31, 33, and 36-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yildirim et al. (NPL provided by Applicant IDS: “Fall Detection Using Smartphone-Based Application”).

As per Claim 39, Yildirim et al. disclose a system for detecting medical emergency events, said system comprising: one or more data sensors configured to obtain sensor data indicative of kinetic actions of a user (Page 141 Left Column right before Section 3 states that data is captured from the phone’s tri-axial accelerometer sensor in order to detect falls in real time for the elderly and disabled); and a computing device comprising one or more processing Page 141 Left Column right before Section 3 states that a smartphone platform is used with tri-axial accelerometer.  Page 142 Section 4.1 further describes the processing elements.  Note also that, per Page 142 Section 3.2, the phone provides capability to also send a request for help.  Thus, it can not only receive [i.e. sensing acceleration] but also transmit [i.e. call emergency responder], thus acting as a transceiver), wherein said computing device is configured to analyze the sensor data, via the one or more processing elements, to determine if the user has experienced a kinetic action in a form of the user falling to a ground and the user impacting the ground (Page 141 Section 3.1 and Page 142 Section 3.2), wherein the kinetic action is indicated by one or more accelerometers measuring a plurality of quick, alternating changes in acceleration (Page 141 Section 3.1 and Fig 1); compare, via the one or more processing elements, the kinetic action of the user with a model of kinetic actions to determine whether the kinetic actions is indicative of a medical emergency event (Fig 1-4 are representation of different kinetic models for different kinetic actions.  Per Page 141 Section 3.2, each kinetic action is modeled in order for the system to be able to ascertain what is to be considered a fall and what is not.  Page 142 Section 3.2 further describes the determination of the need to contact an emergency responder); and upon determining that the kinetic action is indicative of the medical emergency event, contact, via the one or more transceivers, a medical emergency responder to request a medical emergency service for the user (Page 142 Section 3.2).  

Regarding Claim 21, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 39.  Therefore, method claim 21 corresponds to apparatus claim 39, as applied to Claim 39).  

As per Claim 25, Yildirim et al. further disclose the computer-implemented method of claim 21 (as described above), wherein the one or more processors comprises a processor of a mobile electronic device (Page 142 Section 4.1).

As per Claim 26, Yildirim et al. further disclose the computer-implemented method of claim 25 (as described above), wherein the mobile electronic device is selected from one of the following: a smartphone (Page 142 Section 4.1), a tablet, a phablet, smart glasses, and a smartwatch.

As per Claim 27, Yildirim et al. further disclose the computer-implemented method of claim 25 (as described above), wherein the mobile electronic device comprises a smartphone (Page 142 Section 4.1).

As per Claim 28, Yildirim et al. further disclose the computer-implemented method of claim 21 (as described above), wherein the model of kinetic actions comprises a sequential-action model (Note that Fig 1-4 are all modeled with a sequence of acceleration changes which differ depending on the kinetic action being modeled).

As per Claim 29, Yildirim et al. further disclose the computer-implemented method of claim 28 (as described above), wherein the sequential-action model is representative of a sequence of kinetic actions (Note that Fig 1-4 are all modeled with a sequence of acceleration changes which differ depending on the kinetic action being modeled).

As per Claim 30, Yildirim et al. further disclose the computer-implemented method of claim 29 (as described above), wherein the sequence of kinetic actions represented by the sequential-action model comprises the following: the user falling to the ground, the user impacting the ground, and the user remaining motionless (Page 141 Section 3.1).

As per Claim 31, Yildirim et al. further disclose the computer-implemented method of claim 30 (as described above), wherein the kinetic action of falling to the ground represented by the sequential-action model includes falling under an acceleration having a magnitude that corresponds to earth's gravitational acceleration (Page 141 Section 3.1: Note that free fall is defined as a downward movement solely under the force of Earth’s gravity [i.e. Earth’s gravitational acceleration]).

As per Claim 33, Yildirim et al. further disclose the computer-implemented method of claim 30 (as described above), wherein the kinetic action of remaining motionless represented by the sequential-action model includes remaining motionless for at least a predetermined period of time (Page 141 section 3.1).

As per Claim 36, Yildirim et al. further disclose the computer-implemented method of claim 28 (as described above), wherein the kinetic action of the user corresponds with the sequential-action model if the kinetic action of the user sequentially matches the kinetic actions represented by the sequential-action model (Page 141 Section 3.1 and Page 142 Section 3.2: Matching acceleration signatures).

As per Claim 37, Yildirim et al. further disclose the computer-implemented method of claim 21 (as described above), wherein the kinetic action of the user comprises the user falling to the ground and the user remaining motionless (Page 141 section 3.1).

As per Claim 38, Yildirim et al. further disclose the computer-implemented method of claim 21 (as described above), wherein the kinetic action of the user comprises the user remaining motionless (Page 141 section 3.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yildirim et al., as applied to claims 21, 25-31, 33, and 36-39 above, in view of Tran (US PGPUB 2016/0360965).

As per Claim 22, Yildirim et al. teach the computer-implemented method of claim 21 (as described above).

Yildirim et al. fail to teach wherein the sensor data comprises orientation data.
However, Tran teaches a mesh network personal emergency response appliance in which one or more position sensors can be used for detecting orientation of the body (P0071).
Yildirim et al. and Tran are analogous art because they both disclose fall detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fall detection method (as taught by Yildirim et al.) with orientation sensing (as taught by Tran) for qualitative assessment and diagnostic purposes (Tran P0071). 

As per Claim 23, Yildirim et al. teach the computer-implemented method of claim 21 (as described above).

Yildirim et al. fail to teach wherein the sensor data comprises geolocation data.
P0011, 0071, 0147).
Yildirim et al. and Tran are analogous art because they both disclose fall detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fall detection method (as taught by Yildirim et al.) with geolocation data (as taught by Tran) to locate a patient during an emergency, e.g. to dispatch an ambulance (Tran P0147). 

As per Claim 35, Yildirim et al. teach the computer-implemented method of claim 21 (as described above).

Yildirim et al. fail to teach wherein the medical emergency event is selected from one or more of the following: a heart attack, a stroke, and a high-velocity impact.
However, Tran teaches a mesh network personal emergency response appliance capable of detecting heart attacks and strokes (P0006, 0130, 0222, 0251, 0354).
Yildirim et al. and Tran are analogous art because they both disclose fall detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fall detection method (as taught by Yildirim et al.) with detection of heart attacks and strokes (as taught by Tran) in order to request assistance when a dangerous condition is detected (Tran P0007). 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yildirim et al., as applied to claims 21, 25-31, 33, and 36-39 above, in view of Osorio (US PGPUB 2017/0172465).

As per Claim 32, Yildirim et al. teach the computer-implemented method of claim 30 (as described above).

Yildirim et al. fail to teach wherein the kinetic action of impacting the ground represented by the sequential-action model includes impacting the ground with a specified impact force.
However, Osorio teaches a system and method for fall detection in which a force of impact on a part of the body of the person resulting from the fall is sensed.  Warnings may be upgraded or downgraded based on a value of the force of impact of the fall. For example, fall detection unit 204 may cause the warning to be upgraded or downgraded based upon data received from sensor unit 202, such as from accelerometer 218 and/or force detector 222. In embodiments, falls for which the value of the force of impact is above a threshold value may have upgraded warnings, whereas falls for which the value of the force of impact is below a threshold value may have downgraded warnings (P0011-0012, 0037, 0089).
Yildirim et al. and Osorio are analogous art because they both disclose fall detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fall detection method (as taught by Yildirim et al.) with impact force-based detection (as taught by Osorio) in order to upgrade/downgrade warnings accordingly (Osorio P0089). 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yildirim et al., as applied to claims 21, 25-31, 33, and 36-39 above.

As per Claim 34, Yildirim et al. teach the computer-implemented method of claim 33 (as described above).

While Yildirim et al. do state that, if someone is seriously injured due to the fall, they usually remain still on the ground for a while, Yildirim et al. do not explicitly state wherein the predetermined period of time is 5 seconds.
However, the particular selection of a predetermined time period is an obvious matter of design choice that does not deviate from the general teaching concept of Yildirim et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fall detection method (as taught by Yildirim et al.) with a specific predetermined period in order to satisfy a particular design choice of time criteria that would need to be met in order to an event to be categorized as a fall or for a fall to be categorized with a particular severity without deviating from the general teaching concept of Yildirim et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.